DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim of foreign priority.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or were presented on a proper IDS, they have not been considered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 10/06/2021 is acknowledged. Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2021. 
Claims 1-7 are currently under consideration on the merits.


Claim Interpretation
	Claim 1 recites a method for the treatment of epidermolysis bullosa comprising the administration of “a SSEA-3 positive pluripotent stem cell derived from a mesenchymal tissue in a living body or a cultured mesenchymal cell to a patient in need thereof”. The claims as instantly presented encompass the administration of either: (a) SSEA-3+ pluripotent stem cells derived from a mesenchymal tissue, (b) SSEA-3+ pluripotent stem cells derived from a culture of mesenchymal cells, or (c) a cultured mesenchymal cell. A cultured mesenchymal cell would therefore encompass any mesenchymal cell, including those that are SSEA-3 negative.
If applicant intends to limit the claimed method to only SSEA-3 positive pluripotent stem cells derived from mesenchymal tissue then possible claim language could be:
“A method for the treatment of epidermolysis bullosa, comprising administering an effective amount of SSEA-3-positive pluripotent stem cells, wherein said pluripotent stem cells are derived from either mesenchymal tissue of a living body or a culture of mesenchymal stem cells, to a patient in need thereof”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for the treatment of epidermolysis bullosa, comprising administering an effective amount of human SSEA-3-positive pluripotent stem cells derived from mesenchymal tissue to a human subject.
, does not reasonably provide enablement for
A method for the treatment of epidermolysis bullosa, comprising administering either SSEA-3-positive pluripotent stem cells or a population of cultured mesenchymal cells derived from ANY species to ANY species.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-7 are directed to a method of treating epidermolysis by the administration of either SSEA-3 positive pluripotent stem cells derived from ANY mesenchymal tissue and ANY species, or the administration of a population of cultured mesenchymal cells derived from ANY  species. The claims also encompass the administration of animal cells to human subjects (i.e. xenogeneic transplantation).
Nature of the invention- The specification teaches that the pluripotent stem cells employed in the present invention are known as “Muse” cells, or Multilineage-differentiating stress enduring cells, first described by Dezawa et al (Page 13, paragraph 0022). The specification teaches that muse cells can be obtained from bone marrow, adipose tissue, dermal connective tissue of the skin, and are broadly present in tissues and connective tissue in organs (i.e. mesenchymal tissue) (Page 13, paragraph 0022). They teach that Muse cells have characteristics of both mesenchymal stem cells and pluripotent stem cells and can be identified by markers such as SSEA-3 alone or in combination with CD-105 (commonly used a mesenchymal stem cell marker (Page 13, paragraph 0022; Page 14, paragraph 0023). The specification teaches that Muse cells were obtained according to the method described in WO2011/007900, which obtained these cells from human skin fibroblasts and bone marrow (Preparation and characterization of rich MUSE cell fraction and Muse cell-derived embryoid body-like cell mass, Materials and methods of WO2011007900). To demonstrate their therapeutic efficacy, the specification teaches that a full-thickness wound was made on the back of an adult C57BL/6 mouse (Page 24, paragraph 0039). Within 30 minutes of generating the wound, Muse cells, MSCs, or HBSS was injected into the tail vein (Page 24, paragraph 0039). The wound healing was tracked and measured at 3, 6, 9, and 11 days post-administration (Page 24, paragraph 0039). All treatments resulted in wound healing, although the administration of Muse cells resulted in significantly faster healing compared to other treatment groups (Page 24, paragraph 0040; Fig. 2). Tissue staining of the wounded section demonstrated the presence of human collagen 7 in both Muse and MSC treatment groups, suggesting Table 1; Page 24, paragraph 0041; Fig. 3). Lastly, the specification teaches that administration of muse cells via tail vein injection improved hair coat and provided some benefit to wound formation, although no quantitative data was provided (Page 25, paragraph 0042). 
The teachings of the above specification are not sufficient to enable the entire scope of the claimed invention because, while they teach the administration of SSEA-3 positive pluripotent stem cells derived from human mesenchymal tissue could support wound healing in a mouse model, the specification fails to teach the administration of SSEA-3 positive cells derived from the mesenchymal tissue of non-human species, or that such cells are present in non-human species. Additionally, the specification fails to teach or suggest that the xenogeneic administration of SSEA-3 positive cells to human subjects is feasible.
	State of the prior art- Regarding the presence of SSEA-3 positive pluripotent stem cells derived from mesenchymal tissue, Kuroda et al teaches a method of isolating SSEA3+ CD105+ pluripotent stem cells ( which they term muse cells) from human bone marrow stromal cells and dermal fibroblasts (Kuroda et al. 2013, reference AAP of IDS filed 02/21/20). They further teach that muse cells were identified as a specific cell population present in human mesenchymal tissue that had the capacity for self-renewal and triploblastic differentiation (Kuroda et al. 2013). However, they do not teach the isolation of SSEA3+ pluripotent stem cells from non-human tissue. Miki et al investigated the characteristics of amniotic epithelial cells isolated from human placentae (Miki et al. 2009). They found these stem cells were capable of differentiating into all three germ layers and expressed pluripotent stem cell markers such as Oct-4 and SSEA-3 (Miki et al. 2009). Lastly, Nazarov et al described a population of human chorionic mesenchymal stem cells derived from a human term placenta (Nazarov et al. 2010). The cells demonstrated no telomerase activity, were capable of more than 100 doublings, were positive for pluripotent markers such as SSEA-3, and could differentiate into all three germ layers Nazarov et al. 2010. However, the art fails to teach the presence of mesenchymal-derived SSEA-3 positive pluripotent stem cells in non-human species.
	Regarding the xenogeneic transplantation/administration of mesenchymal-derived stem cells, MSCs were thought to be an immune-privileged cell type due to their low immunogenicity (Ankrum et al. 2014). However, more recent evidence has indicated that this may not be the case. While less immunogenic then other cell types, allogeneic MSCs were shown to elicit both humoral and cellular immune responses in vivo leading to rejection of the transplanted cells (Ankrum et al. 2014). This may partially explain why allogeneic MSC transplants result in poor donor engraftment, with most MSCs dying within 48hrs of transplantation, while syngeneic transplants demonstrate durable engraftment (Ankrum et al. 2014). Methods to improve donor engraftments during allogenic transplants have been proposed and include treating the recipient with immunosuppressive drugs or modifying the MSCs to be less immunogenic (Ankrum et al. 2014). However, in many cases it is thought that the therapeutic efficacy of MSCs is due to their production of exosomes and soluble mediators, rather than donor cell engraftment (Ankrum et al. 2014). Whether a particular treatment requires cell engraftment or exosome/soluble mediator production could explain why hundreds of different clinical trials report various therapeutic outcomes (Kean et al. 2013). In the case of epidermolysis bullosa, the state of the art teaches that allogeneic transplantation of mesenchymal stem cells can result in clinical benefits (El-Darouti et al. 2016; Petrof et al. 2015; Conget et al. 2010- References AAM, AX, and AAL of the IDS filed 02/21/2020, respectively). However, the state of the art does not teach the xenogeneic administration of MSCs or SSEA-3 mesenchymal-derived stem cells from ANY species to ANY species. 
	The state of the art teaches the presence of SSEA-3+ pluripotent stem cells in various human mesenchymal tissues. However, there is no indication in the art that SSEA-3+ pluripotent stem cells are found in the mesenchymal tissue of non-human species. Additionally, while the instant specification teaches the administration of human SSEA-3+ pluripotent stem cells to mice, there is no indication in the ANY species and administer them to ANY patient with epidermolysis bullosa. This aspect is not remedied by the state of the art nor the disclosure of the instant specification.
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification and the state of the art fail to enable the entire scope of the claims.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrof et al. J Invest Dermatol. 2015;135(9):2319-2321 (Reference AX of the IDS filed 02/21/2020, hereinafter referred to as Petrof et al).
Regarding claims 1 and 4-5- Petrof et al teaches a method of treating recessive dystrophic epidermolysis bullosa by the administration of bone marrow-derived mesenchymal stem cells (BM-MSCs) (Page 2, paragraph 02; Supplemental figure 1; Supplemental Table 3). Petrof et al teaches that  BM-MSCs were manufactured and expanded according to good manufacturing practice regulations (Supplemental table 4, page 20). BM-MSCs from the bone marrow of two healthy unrelated donors were isolated, expanded, and packaged (Supplemental table 4, page 20). As the BM-MSCs were expanded in culture they are considered to meet the limitation of administering a cultured mesenchymal cell. Lastly, Petrof et al teaches that qualitative data revealed impressions for better wound healing in all ten subjects with clinical benefits lasting 4-6 months (Page 3, paragraph 02; Fig. 1; Supplementary figures 7 and 8). 

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Darouti et al. Dermatol Ther. 2016;29(2):96-100 (Reference AAM of the IDS filed 02/21/2020 hereinafter referred to as El-Darouti et al) as evidenced by US20120244129 (2012) Dezawa et al (Reference AC of the IDS filed 02/21/2020, hereinafter referred to as Dezawa et al).
	Regarding claims 1 and 4-5- El-Darouti et al teaches that patients with dystrophic epidermolysis bullosa have mutations in type VII collagen gene (Abstract). They teach that collagen is synthesized by Abstract; Introduction, paragraph 04-05). As such, El-Darouti et al investigated the use of NHBMSCs for the treatment of dystrophic epidermolysis bullosa (Abstract; Introduction paragraphs 04-05).
	El-Darouti et al teaches that fourteen human patients diagnosed with epidermolysis bullosa were divided into two groups and administered either human mesenchymal stem cells (MSCs) alone or in combination with cyclosporine via intravenous administration (Patients and methods, paragraph 02).  The mean number of new blister formation decreased significantly in both treatment groups (Results, paragraph 02; Discussion, paragraph 01). Additionally, the rate of blister healing also increased for both treatment groups (Results, paragraph 03; Discussion, paragraph 01). Together, this suggests that the intravenous administration of bone marrow-derived MSCs is safe and can provide clinical benefits for patients suffering from epidermolysis bullosa (Discussion, pages 98-99).
	Regarding the limitation of administering SSEA-3-positive pluripotent stem cells derived from mesenchymal tissue, this population was a known sub-population present in isolated mesenchymal stem cells, including bone marrow-derived mesenchymal stem cells, as evidenced by Dezawa et al (see for example Abstract; Paragraphs 0015, 0048, 0049, 0092, 0110, 0132, 0142; Figs. 1-1, 14). As El-Darouti et al teaches the administration of bone marrow-derived MSCs for the treatment of epidermolysis bullosa, and SSEA-3 positive pluripotent stem cells are a sub-population found in bone marrow-derived MSCs, the teachings of El-Darouti et al are considered to meet the limitation of administering an effective amount of SSEA-3-positive pluripotent stem cells.
	Regarding claims 6 and 7- Claims 6 and 7 further limit claim 1 by reciting specific properties for the SSEA-3-positive pluripotent stem cells. However, these were known properties of SSEA-3-positive pluripotent stem cells derived from human mesenchymal tissue, as evidenced by Dezawa et al. For 
SSEA-3 and CD105 positive (Abstract; Paragraph 0015, 0020, 022 0114, 0132, and 0138 of Dezawa et al);
Have low or no telomerase activity (Paragraph 0018,  0022, 0046, 0113, and 0233; Fig. 10b of Dezawa et al);
Capable of differentiation into all three lineages (i.e. mesoderm, endoderm, ectoderm) (Paragraphs 0016, 0022-0023, 0111, 0227-0229, and 0295-0297);
Demonstrated no neoplastic proliferation (i.e. tumorigenic potential) (Abstract; Paragraph 0013, 0018, 0023-0024, 0084, and 00114; Fig. 28-9 of Dezawa et al); and,
Are capable of self-renewal (Paragraph 0039, 0087, 0226, 0300 ;Fig. 8-1, 28-12 of Dezawa et al).
As El-Darouti et al teaches the administration of bone-marrow derived MSCs, and this cell population was known to comprise SSEA-3+ CD105+ pluripotent stem cells with the properties recited in claims 6 and 7, the teachings of El-Darouti et al are considered to meet the limitations of claims 6 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over El-Darouti et al. Dermatol Ther. 2016;29(2):96-100 (Reference AAM of the IDS filed 02/21/2020 hereinafter referred to as El-Darouti et al) in view of Fine JD. Orphanet J Rare Dis.2010;5:12 (hereinafter referred to as Fine) and as evidenced by US20120244129 (2012) Dezawa et al (Reference AC of the IDS filed 02/21/2020, hereinafter referred to as Dezawa et al).
Regarding claims 1-5 - El-Darouti et al teaches that patients with dystrophic epidermolysis bullosa have mutations in type VII collagen gene (Abstract). They teach that collagen is synthesized by keratinocytes and fibroblasts, and that bone marrow non-hematopoietic stem cells (NHBMSC), specifically mesenchymal stem cells, can differentiate into fibroblasts (Abstract; Introduction, paragraph 04-05). As such, El-Darouti et al investigated the use of NHBMSCs for the treatment of recessive dystrophic epidermolysis bullosa (RDEB) (Abstract; Introduction paragraphs 04-05).
	El-Darouti et al teaches that fourteen human patients diagnosed with epidermolysis bullosa were divided into two groups and administered either mesenchymal stem cells (MSCs) alone or MSCs in combination with cyclosporine via intravenous administration (Patients and methods, paragraph 02).  The mean number of new blister formation decreased significantly in both treatment groups (Results, paragraph 02; Discussion, paragraph 01). Additionally, the rate of blister healing also increased for both treatment groups (Results, paragraph 03; Discussion, paragraph 01). Together, this suggests that the intravenous administration of bone marrow-derived MSCs is safe and can provide clinical benefits for patients suffering from epidermolysis bullosa (Discussion, pages 98-99).
	Regarding the limitation of administering SSEA-3-positive pluripotent stem cells derived from mesenchymal tissue, this population was a known sub-population of cells present in bone marrow-derived mesenchymal stem cell, as evidenced by Dezawa et al (see for example Abstract; Paragraphs 0015, 0048, 0049, 0092, 0110, 0132, 0142; Figs. 1-1, 14). As El-Darouti et al teaches the administration of bone marrow-derived MSCs for the treatment of epidermolysis bullosa, and SSEA-3 positive pluripotent stem cells are a sub-population found in bone marrow-derived MSCs, the teachings of El-Darouti et al are considered to meet the limitation of administering an effective amount of SSEA-3-positive pluripotent stem cells.
	Regarding claims 6 and 7- Claims 6 and 7 further limit claim 1 by reciting specific properties for the SSEA-3-positive pluripotent stem cells. However, these were known properties of SSEA-3-positive pluripotent stem cells derived from human mesenchymal tissue, as evidenced by Dezawa et al. For instance, it was known that bone marrow-derived MSCs comprised a subpopulation of pluripotent stem cells that were:
SSEA-3 and CD105 positive (Abstract; Paragraph 0015, 0020, 022 0114, 0132, and 0138 of Dezawa et al);
Have low or no telomerase activity (Paragraph 0018,  0022, 0046, 0113, and 0233; Fig. 10b of Dezawa et al);
Capable of differentiation into all three lineages (i.e. mesoderm, endoderm, ectoderm) (Paragraphs 0016, 0022-0023, 0111, 0227-0229, and 0295-0297);
Demonstrated no neoplastic proliferation (i.e. tumorigenic potential) (Abstract; Paragraph 0013, 0018, 0023-0024, 0084, and 00114; Fig. 28-9 of Dezawa et al); and,
Are capable of self-renewal (Paragraph 0039, 0087, 0226, 0300 ;Fig. 8-1, 28-12 of Dezawa et al).
As El-Darouti et al teaches the administration of bone-marrow derived MSCs, and this cell population was known to comprise SSEA-3+ CD105+ pluripotent stem cells with the properties recited in claims 6 and 7, the teachings of El-Darouti et al are considered to meet the limitations of claims 6 and 7.
	
While El-Darouti et al teaches the administration of an effective amount of a SSEA-3-positive pluripotent stem cells derived from mesenchymal tissue for the treatment of dystrophic epidermolysis bullosa, they fail to teach the administration of said cells for the treatment of epidermolysis bullosa simplex (claim 2) or junctional epidermolysis bullosa (claim 3).
Regarding claims 2 and 3- Fine teaches that inherited epidermolysis bullosa encompasses a number of disorders characterized by recurrent blister formation as the result of structural fragility within the skin and selected other tissues (Abstract). All cases of epidermolysis bullosa (EB) share a common feature of mechanical fragility of epithelial lined or surfaced tissues, most notably the skin (Definition, paragraph 01). Fine teaches that the molecular basis for inherited EB is mutations in any of several structural proteins normally present with the keratinocyte or the skin basement membrane zone (Molecular basis of disease, paragraph 01). For example, EB simplex (EBS) results from dominant negative mutations within either keratin 5 or keratin 14/ junctional EB (JEB) results from mutations in any of the three genes encoding laminin-332, and dystrophic EB (DEB) results from mutations in collagen VII (Molecular basis of disease, paragraph 01-03).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating dystrophic epidermolysis bullosa 

Conclusion
Status of the claims
Claims 1-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635